                  Case: 19-01007        Doc: 52     Filed: 06/10/20     Page: 1 of 2



   Dated: June 10, 2020

   The following is ORDERED:




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA
   IN RE:

   MELODY NAKINA LEWIS,                                 Case No. 18- 14388 SAH
                                                        (Chapter 7)
                                   Debtor.

   IAN’S ENTERPRISE, LLC, an Oklahoma
   limited liability company,
                                  Plaintiff,
   vs.                                                  Adv. Pro. No. 19-1007 SAH

   MELODY NAKINA LEWIS,
                                Defendant.


                           ORDER GRANTING
      MOTION FOR ATTORNEYS FEES AND COSTS WITH BRIEF IN SUPPORT,
   NOTICE OF OPPORTUNITY FOR HEARING AND NOTICE OF HEARING [DOC. 47]

COMES NOW before me, the undersigned Judge, the Motion For Attorneys Fees And Costs With Brief

In Support, Notice Of Opportunity For Hearing And Notice Of Hearing (the “Motion”) filed by Ian’s

Enterprise, LLC (“Plaintiff”) on May 8, 2020 [Doc. 47]. Counsel for Plaintiff represents that the
                   Case: 19-01007       Doc: 52      Filed: 06/10/20       Page: 2 of 2



Motion was filed May 8, 2020 and served on all parties in interest pursuant to Local Bankruptcy Rule

9007, and the last date for filing objections was May 29, 2020, which date has passed with no

objection being filed. Based on the foregoing, the Court FINDS that the Motion should be, and hereby

is, granted and Plaintiff is entitled to an award of attorney’s fees of $13,033 and award of costs of

$1,360.93, for a total of $14,393.93 in attorneys fees and costs, in this adversary proceeding. All

findings of fact are based upon representation of counsel for Plaintiff.

IT IS SO ORDERED.

                                                   ###


 APPROVED:


 /s/ Gary D. Hammond_______________
 GARY D. HAMMOND, #13825
 MITCHELL & HAMMOND
 An Association of Professional Entities
 512 N.W. 12th Street
 Oklahoma City, Oklahoma 73103
 405.216.0007 Telephone
 405.232.26358 Facsimile
 gary@okatty.com Email
 COUNSEL FOR PLAINTIFF




                                                    2
